Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or teach an opening and closing device comprising in combination with other element a sliding gear and a drive gear, the drive gear is configured to support the sliding gear and to restrict the sliding gear from shifting in the width direction, thereby restricting the door main body from shifting in the width direction due to the rotation of the drive gear; each of the drive gear and the sliding gear is a double helical gear extending obliquely relative to the axis line; when approaching the center of the drive gear in the width direction, the second teeth of the drive gear on the one side in the width direction extend toward one side in the circumferential direction around the axis line; when distanced away from the center of the drive gear in the width direction, the second teeth of the drive gear on the other side in the width direction extend toward an opposite side from the one side in the circumferential direction around the axis line; when approaching the center of the sliding gear in the width direction, the first teeth of the sliding gear on the one side in the width direction extend toward one side in the sliding direction; and when distanced away from the center of the sliding gear in the width direction, the first teeth of the sliding gear on the other side in the width direction extend toward an opposite side from the one side in the sliding direction as claimed in claim 1 and an opening and closing device comprising in combination with other element a support portion that is configured to support the sliding gear from the other side thereof in the width direction to restrict the door main body from shifting to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel et al.(US 8,701,353) disclose a door handle for vehicle comprising helical gear 190A, 190B. Suzuki (US 2015/0283873) disclose an opening and closing device comprising a slide door 30 including a sliding gear 32 and a drive gear 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762